64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Silas TROWELL, Jr., Plaintiff-Appellant,v.Sheriff DREW;  Sheriff Overman;  Maintenance Department;Deputy Allen;  Lieutenant Young;  Deputy Oats;  CaptainO'Brien;  Medical Department;  Deputy Danner;  CaptainSmith;  Major Mann;  Deputy Howell, Sr.;  VirginiaCorrectional Center for Women;  City of Virginia Beach;Virginia Beach Sheriff's Department;  Virginia Beach FireDepartment, Defendants-Appellees.
No. 95-6443.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1995.Decided:  Aug. 17, 1995.

Silas Trowell, Jr., Appellant Pro Se.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  The district court dismissed three of Appellant's claims with prejudice, and the remaining claims were dismissed without prejudice for failure to particularize the complaint and identify specific defendants.  We have reviewed the record and the district court's opinion and find no reversible error.


2
Accordingly, we affirm the dismissals with prejudice on the reasoning of the district court.  Trowell v. Drew, No. CA-94-1134-AM (E.D.Va. Feb. 22, 1995).  However, because the dismissals without prejudice are not appealable, we dismiss the appeal with regard to those claims.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED IN PART, AFFIRMED IN PART